Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 13-14 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsumoto (US 2018/0162178 A1). 
Regarding claim 1, Matsumoto discloses a pneumatic tire comprising a sidewall region extending in a tire radial direction (figure 1); the sidewall region comprises a plurality of protruding regions that protrude in a tire width direction; each of the plurality of protruding regions comprise an apex formed so as to be planar and a pair of circumferentially lateral faces each arranged at a side of the apex in attire circumferential direction (figure 7). Matsumoto discloses P2 in figure 3 is 1.5 to 3 times the length of W2. If P2=1.5XW2, then P2-W2=0.5XW2 and thus would be less than W2. Therefore Matsumoto reads on the claim limitation wherein a 
Regarding claims 2-5, figure 7 depicts wherein the recess extends in the tire radial direction, and a dimension in a tire radial direction of the recess is greater than a dimension in the tire circumferential direction of the recess; wherein the recess is one among a plurality of recesses which are arrayed in the tire radial direction, wherein the recess is one among a plurality of recess which are arrayed in the tire width direction and the recess is separated from an end edge of the side face at the side in the tire circumferential direction. 
As for claim 13, Matsumoto’s figure 7 reads on the claim limitation wherein a dimension in the tire radial direction of at least one of the protruding regions is greater than the dimension in the tire circumferential direction of the at least one of the protruding region. 
Regarding claim 14,
Regarding claim 19, figures 1-2 depicts the sidewall region comprises an annular projection extended in the tire circumferential direction, so as to interconnect the adjacent pair of the protruding regions, and the plurality of recess comprises a first recess arranged toward an exterior in the tire radial direction from the annular projection and a second recess arranged toward an interior in the tire radial direction from the annular project (see annotated figure below). 

    PNG
    media_image1.png
    258
    326
    media_image1.png
    Greyscale

Regarding claim 20, Matsumoto depicts the recess is separated from an end edge of the side face at the side in the tire circumferential direction. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-9 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (US 2018/0162178 A1).
Regarding claim 6, although Matsumoto is silent to the relationship between the depth of the recess and the width, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the depth of the recess is less than width of the recess given the limited amount of options between the depth and width of the recess: the depth and the width is the same; the depth is greater than the width or the depth is less than the width. " [A] person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007).
Regarding claims 7 and 15, Matsumoto is silent to the relationship between a first width dimensions at a first location toward an exterior in the tire radial direction of the recess is greater than a second width dimension at a second location toward an interior in the tire radial direction of the recess. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a first width dimensions at a first location toward an exterior in the tire radial direction of the recess is greater than a second width dimension at a second location toward an interior in the tire radial direction of the recess: the width are the same or one width is larger than the other. " [A] person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill 
Regarding claims 8-9 and 16-17, Matsumoto is silent to the relationship between the depths of the two recess. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a first depth dimension at a first location toward an exterior in the tire radial direction of the recess is greater than a second depth dimension at a second location toward an interior in the tire radial direction of the recess or a first depth dimension at a first location toward an interior in the tire width direction of the recess is less than as second depth dimension at a second location toward an exterior in the tire width direction or the third dimension at a third location of the recess is less than a fourth depth dimension at a forth location: the depths are the same or one depth is larger than the other. " [A] person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007).
Regarding claim 18, Matsumoto depicts the recess is separated from an end edge of the side face at the side in the tire circumferential direction (figure 7). 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (US 2018/0162178 A1) in view of Kojima (US2012/0097304 A1)
Regarding claim 10, although Matsumoto is silent to the recess is spot shaped, it is conventionally known in the tire art to include polygon shaped recess including spot shaped. Analogous art, Kojima, discloses the use of spot shape in order to balance turbulence and air resistance [0050] and the use of other polygons [0051]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the recesses taught by Matsumoto to include spot shaped recesses in order to balance turbulence and air resistance. 
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Matsumoto (US 2018/0162178 A1) in view of Lundgren et al (US 2017/0246914 A1).
Regarding claims 11- 12, Matsumoto is silent to the protruding regions provided with a projecting region that is arranged at an interior of the recess. However, it is well known in the tire to include traction elements in the grooves to improve mud traction. Tire traction art, Lundgren discloses a plurality of traction elements in the groove sidewall with various configurations in figures 1-4c. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated traction elements into the recesses taught by Matsumoto to further improve mud traction.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAH N TAUFIQ whose telephone number is (571)272-6765.  The examiner can normally be reached on Monday-Friday: 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARAH TAUFIQ/Examiner, Art Unit 1749                                                                                                                                                                                                        
/KATELYN B WHATLEY/Supervisory Patent Examiner, Art Unit 1749